Opinión disidente emitida por la
Jueza Asociada Señora Pabón Charneco.
Hoy, la mayoría de este Tribunal concluye que el término prescriptivo de tres (3) años para instar una acción por apropiación indebida de instrumentos negociables que establece la Sec. 2-118 de la Ley Núm. 208 de 17 de agosto de 1995, según enmendada, conocida como Ley de Transacciones Comerciales, 19 L.P.R.A. sec. 518, comienza a transcurrir desde el momento cuando el instrumento se negocia. No obstante, disiento por entender que el término prescriptivo de tres (3) años debe comenzar a transcurrir desde el día en que la persona afectada conozca de la apropiación indebida.
I
El 4 de febrero de 2004, la Corporación Pública para la Supervisión y Seguro de Cooperativas de Puerto Rico (COSSEC) y otros (en adelante los peticionarios) presenta-ron una demanda contra el Sr. Manuel González López; su hermano, el Sr. Lino González López; el Banco Popular de Puerto Rico (en adelante, Banco Popular) y otras personas naturales y jurídicas. Los peticionarios alegaron que el Sr. Manuel González López se apropió ilegalmente de un millón ochocientos noventa y siete mil doscientos cin-cuenta y ocho dólares con noventa y cuatro centavos ($1,897,258.94), pertenecientes a los socios de la Coopera-tiva de Ahorro y Crédito de los Empleados de la Autoridad de Puertos y de la Autoridad Metropolitana de Autobuses (en adelante, la Cooperativa). Según arguyen los peticiona-*816rios, mientras el Sr. Manuel González López fungió como administrador de la Cooperativa desde 1999 hasta el 2003, éste, con la ayuda de su hermano Lino González López, alegadamente emitió y endosó varios cheques a nombre de socios y personas ficticias para luego depositar los fondos obtenidos ilegalmente en las cuentas bancarias personales que tenían ambos con el Banco Popular.
Respecto a la reclamación contra el Banco Popular, los peticionarios alegaron que éste no ejerció el cuidado ordi-nario al verificar los endosos de los cheques, obró de mala fe al no investigar el aumento de actividad transaccional de la cuenta operacional de la Cooperativa, incurrió en ne-gligencia crasa al autorizar el depósito de cheques fraudu-lentos, autorizó intencionalmente transacciones financie-ras fraudulentas, inter alia.
Así las cosas, el 5 de mayo de 2005, el Banco Popular presentó una moción para solicitar que se dictara Sentencia por las alegaciones al amparo de la Regla 10.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III. En lo que compete a la controversia de autos, alegó que el término prescriptivo de tres (3) años dispuesto en la Sec. 2-118 de la Ley Núm. 208, supra, para instar una causa de acción por apropiación in-debida de instrumentos negociables comenzaba a transcu-rrir a partir de que el instrumento se negociaba. Así, sos-tuvo que cada vez que el Banco Popular alegadamente pagaba uno de los supuestos cheques fraudulentos empe-zaba a contar el período prescriptivo de tres (3) años. Por lo tanto, como la demanda fue presentada el 4 de febrero de 2004, sostuvo que todas las reclamaciones contra el Banco Popular por cheques pagados antes del 4 de febrero de 2001 estaban prescritas y debían desestimarse.
Posteriormente, el 11 de julio de 2005, los peticionarios presentaron su oposición a la moción presentada por el Banco Popular. Alegaron que las reclamaciones relaciona-das con los cheques pagados o depositados antes del 4 de febrero de 2001 no estaban prescritas, toda vez que el término prescriptivo dispuesto en la Sec. 2-118 de la Ley Núm. 208, supra, empezaba a contar desde que el agra-*817viado tenía conocimiento del daño, o sea, desde que se des-cubría de la apropiación indebida y no desde que se nego-ciaba el instrumento.
Luego de varios trámites procesales, el 27 de febrero de 2008, el Tribunal de Primera Instancia emitió una Sentencia Parcial Final en la que declaró “con lugar” la moción presentada por el Banco Popular. El foro primario concluyó que la causa de acción por apropiación indebida de instru-mentos negociables surgía cuando éste se negociaba o se pagaba, independientemente de que la persona agraviada supiera o no que el instrumento se había negociado o pa-gado indebidamente. En consecuencia, el foro de instancia, inter alia,(1) desestimó todas las reclamaciones contra el Banco Popular por cheques depositados en o antes del 4 de febrero de 2001 y limitó las reclamaciones a los cheques posteriores a dicha fecha.
Inconformes, los peticionarios acudieron ante el Tribunal de Apelaciones. El tribunal a quo confirmó la Sentencia del Tribunal de Primera Instancia por entender que dicho foro actuó correctamente ya que en varios casos resueltos en diversos tribunales de Estados Unidos se había inter-pretado que el período prescriptivo para presentar una ac-ción por apropiación indebida de instrumentos negociables comenzaba a transcurrir cuando dichos cheques son nego-ciados o pagados, aunque el reclamante desconociera que estos instrumentos habían sido negociados o pagados indebidamente.
Insatisfechos, los peticionarios acudieron antes nos.
II
A. La Ley Núm. 208, supra, contiene una serie de nor-mas que regulan diversas actividades comerciales que se realizan en Puerto Rico. Varias de sus disposiciones están *818basadas en el Uniform Commercial Code, el cual ha servido de modelo para la legislación comercial adoptada en algunos de los estados de la nación estadounidense. Exposición de Motivos de la Ley Núm. 208, supra.
La Ley Núm. 208, supra, se aprobó con el propósito de: “(a) [simplificar, clarificar y modernizar el derecho que rige las transacciones comerciales; (b) [p]ermitir la continua ex-pansión de prácticas comerciales por medio de las costum-bres, los usos y los acuerdos entre las partes [, y] (c) [u]niformar el derecho entre las diversas jurisdicciones”. Sec. 1-102 de la Ley Núm. 208, supra, Sec. 401(2)(a)-(c).
La Ley Núm. 208, supra, contiene una serie de disposiciones que regulan los instrumentos negociables.(2) Véase Capítulo 43 — Instrumentos Negociables, Ley Núm. 208, supra, 19 L.P.R.A. sec. 501 et seq. A tales efectos, se esta-blecen normas relacionadas con la negociación, cesión, en-doso, ejecución y otros aspectos referentes a este tipo de actividad comercial. Íd.
Como parte de las disposiciones que contiene la Ley Núm. 208, supra, sobre este tipo de transacción, el estatuto permite que se pueda instar una acción por apropiación indebida de instrumentos negociables. Conforme a la Sec. 2-420 de la Ley Núm. 208 (19 L.P.R.A. sec. 670(a)),
[u]n instrumento será apropiado indebidamente si el mismo se toma mediante cesión, que no constituye negociación, de una *819persona que no tiene derecho a exigir el cumplimiento del ins-trumento, o si un banco hace u obtiene el pago del instrumento para una persona que no tenía derecho a exigir el cumpli-miento del instrumento o a recibir su pago.
En aquellos casos en que se inste una acción contra una persona o banco por apropiación indebida de instrumentos negociables, la Ley Núm. 208, supra, establece una pre-sunción de que la medida de responsabilidad será la canti-dad que debía pagarse en el instrumento que se apropió indebidamente. Sec. 2-420(b) de la Ley Núm. 208, supra, 19 L.P.R.A. sec. 670(b). No obstante, en ningún caso la persona damnificada podrá recobrar más del monto estable-cido en dicho instrumento. Íd.
La persona agraviada que así desee presentar una ac-ción por apropiación indebida de instrumentos negociables deberá hacerlo “dentro de los tres (3) años siguientes a la fecha en que surja la causa de acción”. Sec. 2-118(g) de la Ley Núm. 208, supra, 19 L.P.R.A. sec. 518(g). Según se establece en la Ley Núm. 208, supra, este término se con-sidera como de prescripción y podrá ser interrumpido por medio de urna reclamación judicial, por el reconocimiento de las obligaciones o por la renovación del instrumento en que se base el derecho del titular.(3) 19 L.P.R.A. sec. 518(i).
Aunque la Ley Núm. 208, supra, señala el término que tiene una persona para instar una acción por apropiación indebida de instrumentos negociables, el estatuto no indica específicamente cuándo es que surge la causa de acción a partir de la cual comienza a transcurrir el término de tres (3) años.
No obstante, a pesar de que la Ley Núm. 208, supra, no contiene alguna disposición específica que indique el mo-mento a partir del cual nace la causa de acción por apro-piación indebida de instrumentos negociables, este esta-tuto hace referencia al uso de los principios generales del *820derecho para suplir las lagunas que contenga dicha medida. Al respecto, la Sec. 1-103 de la Ley Núm. 208, supra, 19 L.P.R.A. sec. 402, señala que “[a] menos que sean desplazados por disposiciones particulares de las secs. 401 et seq. de este título, los principios generales del derecho en nuestra jurisdicción aplicarán de modo supletorio”.(4)
Por otra parte, cuando existen lagunas en leyes especiales aplica lo dispuesto en el Art. 12 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 12, que dispone al respecto que “[e]n las materias que se rijan por leyes especiales, la defi-ciencia de éstas se suplirá por las disposiciones de este título”. Por lo tanto, si una ley especial no contiene normas aplicables a una situación en particular, se deberá acudir al Código Civil para suplir las lagunas que tenga dicho estatuto. Mun. de San Juan v. Prof. Research, 171 D.P.R. 219, 236 (2007).
B. La prescripción extintiva es una figura de natura-leza sustantiva y no procesal, y se rige por los principios que informa el Derecho Civil. Vega v. J. Pérez & Cía., Inc., 135 D.P.R. 746, 753 (1994). El propósito de la prescripción extintiva es evitar que haya incertidumbre en las relaciones jurídicas y sancionar la dejadez en el ejercicio de los derechos. *821Santos de García v. Banco Popular, 172 D.P.R. 759, 766 (2007).
El legislador ha establecido distintos términos de pres-cripción para la extinción de los diversos derechos y acciones. Santos de García v. Banco Popular, supra. También ha indicado en varias ocasiones el momento en que comenzarán a transcurrir dichos plazos.(5) Empero, si el legislador no ha expresado el momento en que comenzará a transcurrir el término prescriptivo para reclamar determi-nado derecho, tal plazo se contará a partir del día en que puede ejercitarse la acción. Art. 1869 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 5299.
En nuestra jurisdicción hemos adoptado la teoría cognos-citiva del daño para determinar el momento en que una persona puede ejercitar una acción por los daños y perjuicios que otra persona le haya causado. Tenorio v. Hospital Dr. Pila, 159 D.P.R. 777, 782 (2003). Dicha teoría postula que el término prescriptivo empezará a transcurrir tan pronto el reclamante tuvo conocimiento del agravio, ya que es en ese instante en que puede alegarse y reclamarse la indemnización correspondiente. Nazario v. E.L.A., 159 D.P.R. 799, 823 (2003).
Al así resolver, este Tribunal ha aceptado que el conoci-miento que el titular de la acción tenga acerca de si ésta ha nacido o no es un factor determinante al verificar si dicha causa está prescrita o no. Vega v. J. Pérez & Cía, Inc., supra, pág. 754. Ese conocimiento es esencial ya que una ley no puede suprimir los derechos de una persona sin que se le haya dado a ésta la oportunidad de presentar sus reclamos ante el tribunal. Véanse: Alicea v. Córdova, 117 D.P.R. 676, 695 (1986); Wilson v. Iseminger, 185 U.S. 55, 62 (1902). Por tal razón, hemos resuelto que “ ‘un estatuto de prescripción *822que tenga el efecto de exigirle a los demandantes instar su acción antes de que tengan conocimiento de que tal causa de acción existe, viola el debido proceso de ley' ”. Vera v. Dr. Bravo, 161 D.P.R. 308, 327 (2004), citando a Vega v. J. Pérez & Cía, Inc., supra, pág. 754. Véanse, además: Santiago v. Ríos Alonso, 156 D.P.R. 181, 190 (2002); Martínez v. Bristol Myers, Inc., 147 D.P.R. 383, 405 (1999); Alicea v. Córdova, supra.
C. En varias jurisdicciones de Estados Unidos que han adoptado legislación similar al Uniform Commercial Code, los tribunales han rechazado adoptar la teoría cognoscitiva del daño para establecer el momento en que comenzará a transcurrir el término prescriptivo dispuesto para instar una acción por apropiación indebida de instrumentos negociables.(6)
Según han expresado algunos de estos tribunales, el ob-jetivo del Uniform Commercial Code es la finalidad y pre-dictibilidad de las transacciones comerciales. Menichini v. Grant, 995 F.2d 1224 (3er Cir. 1993). Tomando en conside-ración dicho propósito, han señalado que si se aplica la teoría cognoscitiva del daño a las acciones que involucran instrumentos negociables —concediéndole así al deman-dante un plazo mayor para presentar su demanda— ello debilitaría la finalidad de las transacciones que involucren instrumentos negociables, lo cual convertiría a estos ins-trumentos en vehículos de comercio poco eficientes. Rodrigue v. Olin Employees Credit Union, 406 F.3d 434 (7mo Cir. 2005). Por tal razón, han optado por concluir que la causa de acción por apropiación indebida de instrumentos nego-ciables surge a partir de que el instrumento se ha negociado,(7) Señalan que aunque esta norma puede ser severa en algunos casos, es la mejor forma de adelantar los *823objetivos que establece el Uniform Commercial Code. Husker News Co. v. Mahaska State Bank, 460 N.W.2d 476 (Iowa 1990).
A pesar de que hay varios tribunales estatales y federa-les que han descartado la teoría cognoscitiva del daño, existen otros tribunales en Estados Unidos que sí han aco-gido dicha postura. Véanse: UNR-Rohn, Inc. v. Summit Bank of Clinton County, 687 N.E.2d 235 (Ind. Ct. App. 1997); DeHart v. First Fidelity Bank, N.A./South Jersey, 67 B.R. 740 (D. N.J. 1986); Brandford State Bank v. Hackney Tractor Co., 455 So.2d 541 (Fla. Dist. Ct. App. 1984).
Por un lado, hay tribunales que han aplicado consecuen-temente la teoría cognoscitiva del daño para determinar el momento en que comienza a transcurrir una acción por los daños que haya sufrido una persona, y entienden que el establecer una excepción en cuanto a los daños que involu-cre la apropiación indebida de un instrumento negociable sería sumamente incongruente e inconsistente con su res-pectiva jurisprudencia. UNR-Rohn, Inc. v. Summit Bank of Clinton County, supra. Por otro lado, otros tribunales han señalado que no sería equitativo que a una persona agra-viada, y que ignora que tiene disponible una acción por el daño que ha sufrido, se le deniegue su día en corte simple-mente por desconocer que existía la causa de acción. DeHart v. First Fidelity Bank, N.A./South Jersey, supra.
hH hH III
En el caso de autos, la mayoría de este Tribunal sostiene que el término prescriptivo para instar una acción por apropiación indebida de instrumentos negociables debe co-menzar a transcurrir a partir de que se negocia el instrumento. No puedo estar conteste con esa conclusión.
Comencemos por recordar que, aunque el legislador es-tableció en la Ley Núm. 208, supra, que el plazo prescrip-tivo para instar una acción por apropiación indebida de instrumentos negociables será de tres (3) años a partir de que surge la causa de acción, guarda silencio en cuanto a *824cuándo se entenderá que ha nacido la causa de acción. Se-gún la normativa expuesta, si el legislador no expresa el momento a partir del cual comienza a transcurrir un tér-mino prescriptivo, tal plazo empezará a correr desde el día en que pueda ejercitarse la causa de acción. Por lo tanto, al legislador no expresar el momento a partir del cual se puede instar una acción por apropiación indebida de ins-trumentos negociables, el término prescriptivo de tres (3) años debe contarse a partir de que pueda ejercitarse la causa de este tipo de acción.
Conforme al derecho expuesto, el momento en que una persona puede ejercitar una acción por apropiación inde-bida de instrumentos negociables es desde que ésta conoce del daño, o sea, desde que tiene conocimiento de que se apropiaron indebidamente del instrumento. Ello se debe a que el agraviado por la apropiación indebida no puede pre-sentar su reclamación hasta que sepa que tiene disponible dicha causa de acción. Una vez la persona afectada conoce del daño sufrido por tal apropiación, será entonces cuando podrá alegar y reclamar la indemnización correspondiente.
En segundo lugar, el término dispuesto en la Sec. 2-118 de la Ley Núm. 208, supra, para instar la acción por apro-piación indebida es de prescripción. Por lo tanto, por ser un plazo prescriptivo, si se le exige al agraviado instar la ac-ción por apropiación indebida de instrumentos negociables antes de que tenga conocimiento de que dicha causa existe, se quebrantaría el debido proceso de ley. El permitir que el término prescriptivo se active antes de que la persona afec-tada conozca que tiene disponible este tipo de acción, po-dría evitar que dicha persona pueda instar su reclamación si se percata de su derecho luego de transcurrido el plazo establecido. Por lo tanto, la conclusión a la que llega la mayoría de este Tribunal tendría el efecto de impedir que la parte agraviada tenga la oportunidad de poder hacer valer sus derechos en los tribunales, lo cual no puede pre-valecer en nuestra jurisdicción.
Entiendo que si una persona se demora más de tres (3) años en instar una acción por apropiación indebida de ins-*825trunientos negociables luego de conocer que tiene derecho a presentar dicha reclamación, sin que haya interrumpido el término prescriptivo durante todos esos años, cierta-mente debe perder su derecho a recobrar la indemnización que le pudiese haber correspondido. Su inercia en hacer valer sus derechos debe ser castigada según lo establecen los propósitos de la prescripción extintiva.
Sin embargo, en el caso de autos no se tuvo conoci-miento de las alegadas apropiaciones indebidas de varios cheques sobre fondos pertenecientes a la Cooperativa hasta luego de transcurridos más de tres (3) años desde que algunos de estos cheques se negociaran. Por lo tanto, exigir que se inste la acción por apropiación indebida de instrumentos negociables dentro de los tres (3) años si-guientes a que se negociaran los cheques en controversia significaría que los peticionarios hubiesen tenido que pre-sentar su reclamación antes de que supieran lo ocurrido. Esto sería imposible.
Por último, la opinión mayoritaria hace un recorrido a través de las decisiones emitidas en diversos foros federa-les y estatales de Estados Unidos sobre la controversia ante nos. Ello debido a que la Sec. 1-102 de la Ley Núm. 208, supra, establece como uno de los propósitos de dicha medida lograr uniformar el derecho entre las diversas jurisdicciones.
No obstante, vemos que aun cuando se obviaron los principios reconocidos en nuestro ordenamiento y se optó por acudir a otras jurisdicciones de Estados Unidos, las decisiones emitidas no son uniformes. Aunque varios tribu-nales de Estados Unidos han decidido que el momento en el cual surge la causa de acción en una reclamación por apropiación indebida de instrumentos negociables es cuando se negocia el instrumento, existen jurisdicciones que han determinado que la causa de acción surge cuando la persona agraviada conoce del daño causado por la apro-piación indebida.
En aquellos lugares donde se ha optado por acoger la teoría cognoscitiva del daño se ha concluido que resolver lo *826contrario sería incongruente con su respectiva jurispru-dencia e impediría que las personas que aun desconocen de la acción tengan su día en corte. Ello es cónsono con la normativa que impera en nuestra jurisdicción sobre el particular.
Además, la ausencia de uniformidad en Estados Unidos en cuanto a la norma a aplicarse a la controversia de autos, fortalece la utilización de los principios generales del dere-cho establecidos en nuestro ordenamiento jurídico. Conforme a estos, concluimos que el término prescriptivo de tres (3) años que concede la Ley Núm. 208, supra, para instar una acción por apropiación indebida de instrumen-tos negociables comienza a transcurrir a partir de que la persona agraviada conoce que el instrumento se negocia.
IV
Por los fundamentos expuestos, disiento respetuosa-mente de la opinión mayoritaria. En consecuencia, revoca-ría el dictamen emitido por el Tribunal de Apelaciones y devolvería el caso al Tribunal de Primera Instancia para la continuación de los procedimientos en conformidad con lo resuelto en esta opinión disidente.

(1) El Tribunal de Primera Instancia desestimó, además, otras reclamaciones contra el Banco Popular con relación a gastos de honorarios, costas, entre otros. Véase Opinión mayoritaria, pág. 798.


(2) Según establece el inciso (a) de la Sec. 2-104 de la Ley Núm. 208 de 17 de agosto de 1995, según enmendada, conocida como Ley de Transacciones Comerciales, 19 L.P.R.A. sec. 504(a)(1) — (3), un instrumento negociable es:
una promesa o una orden incondicional de pago de una cantidad específica de dinero, con o sin intereses u otros cargos descritos en la promesa u orden, si el mismo:
“(1) Es pagadero al portador o a la orden al momento de su emisión o cuando primero adviene a la posesión de un tenedor;
“(2) es pagadero a la presentación o en una fecha específica, y
“(3) no especifica otro compromiso o instrucción por parte de la persona que promete u ordena el pago que no sea el pago del dinero, pero la promesa u orden puede contener: (A) un compromiso o poder para dar, mantener o proteger colateral para garantizar el pago, (B) una autorización o poder al tenedor para admitir sen-tencia o liquidar la colateral o disponer de ella de otra forma, o (C) una renuncia al beneficio de cualquier ley que exista concediéndole una ventaja o protección a un deudor.”


(3) Los términos prescriptivos admiten su interrupción o suspensión. Muñoz v. Ten General, 167 D.P.R. 297, 302 (2006). Ello significa que estos plazos, en la medida en que se interrumpan oportunamente, pueden ser indefinidos, ya que su interrup-ción puede ocurrir en un número ilimitado de ocasiones. Íd.


(4) El origen de estos principios ha sido objeto de mucha discusión por la doctrina. Por un lado, se dice que los principios generales del Derecho son normas básicas, superiores al Derecho positivo, sacadas del Derecho natural, de la conciencia social y de la naturaleza de las cosas. Véase J. Santos Briz y otros, Tratado de Derecho Civil, Barcelona, Ed. Bosch, 2003, T. I, págs. 262-263. Por otro lado, existe otra corriente que señala que estos principios son las ideas fundamentales que in-forman el Derecho positivo, y que están subordinadas a éste, las cuales se encuentran contenidas en las leyes y costumbres. Véase M. Albaladejo, Derecho Civil, 9na ed., Barcelona, Ed. Bosch, 1983, T. I, pág. 111.
A pesar de existir estas diferencias respecto al origen de los llamados “principios generales del Derecho”, varios autores concurren en que al momento del juez resolver alguna controversia que requiera la aplicación de estos principios, el juez debe acudir en primera instancia a aquellos preceptos que estén recogidos en las normas que nacen de otras fuentes jurídicas. Véanse: Albaladejo, op. cit., págs. 113-114; Santos Briz y otros, op. cit., pág. 263; J.L. Lacruz Berdejo, Parte General del Derecho Civil, Barcelona, Ed. Bosch, 1982, Vol. I, págs. 182-183. Si ello resulta infructuoso, entonces utilizará aquellos principios que se deriven de la justicia, según concebida en nuestro ordenamiento jurídico, y que no sean contradictorios con los principios fundamentales acogidos por éste. Íd.


(5) Véase, a modo de ejemplo, el Art. 1870 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 5300 (“El tiempo para la prescripción de acciones que tienen por objeto reclamar el cumplimiento de obligaciones de capital con interés o renta, corre desde el último pago de la renta o del interés”) y el Art. 1871 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 5301 (“El tiempo de la prescripción de las acciones para exigir el cumplimiento de obligaciones declaradas por sentencia, comienza desde que la sentencia quedó firme”).


(6) Véase Opinión mayoritaria, págs. 807-808, donde se mencionan algunos ca-sos en los que se ha rechazado la teoría cognoscitiva del daño y se ha resuelto que la acción por apropiación indebida de instrumentos negociables surge a partir de que el instrumento se negocia.


(7) Íd.